[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 15, 2005
                              No. 05-12661                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-00138-CV-JTC-3

KENNETH W. ROBINSON,


                                                            Plaintiff-Appellant,

                                   versus

HOGANSVILLE POLICE DEPARTMENT,
POLICE CHIEF GUY SPRADLIN, individually
and in his official capacity as Hogansville
Police Chief,
TOMMY HATCHER, individually and in his official
capacity as Hogansville Police Officer,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (December 15, 2005)
Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      In this case, appellant, proceeding pro se, sued the Hogansville Police

Department, Police Chief Guy Spradlin, and officer Tommy Hatcher, the appellees,

under 42 U.S.C. § 1983, claiming that they had infringed his rights under the

Fourth and Fourteenth Amendments. When appellees failed to respond to his

complaint, appellant requested the district court’s clerk to enter a default against

them, and the clerk did so. Appellees moved the court to set aside the defaults,

Hogansville Police Department representing that it was not a legal entity subject to

suit, Spradlin and Hatcher claiming that they had not been properly served.

Appellant responded by moving for the entry of a default judgment. Appellees

then countered with a motion to dismiss appellant’s complaint on the grounds that

the court lacked jurisdiction over their persons and that the complaint failed to state

a claim for relief under § 1983.

      The district court denied appellant’s motion for default judgment and

granted appellees’ motions to set aside the default and to dismiss the complaint.

Record Vol 1 at Tab 20. Appellant now appeals, contending that the court erred in

ruling that he had not properly served the individual defendants and in dismissing

the case. We find no merit in his appeal and therefore affirm.



                                           2
      Under the Federal Rules of Civil Procedure, service of process on an

individual may occur (1) “pursuant to the law of the state in which the district court

is located” or (2) “by delivering a copy of the summons and of the complaint to the

individual personally or by leaving copies thereof at the individual’s dwelling

house or usual place of abode with some person of suitable age and discretion then

residing therein or by delivering a copy of the summons and of the complaint to an

agent authorized by appointment or by law to receive service of process.” Fed. R.

Civ. P. 4(e)(1)-(2). Georgia’s rule for service of process on an individual is

substantively identical to the federal rule. See O.C.G.A. § 9-11-4(e)(7). Under

Federal Rule of Civil Procedure 17(b), the “capacity to sue or be sued [is] be

determined by the law of the state in which the district court is held.” We have

recognized that “[s]heriff’s departments and police departments are not usually

considered legal entities subject to suit.” Dean v. Barber, 951 F.2d 1210, 1214

(11th Cir. 1992) (dismissing claim against an Alabama sheriff’s department

because the department was not subject to suit). Under Federal Rule of Civil

Procedure 4(j)(2), a local government must be served in accordance with the laws

of the state or by delivering it to the local government’s chief executive. Pursuant

to O.C.G.A. § 9-11-4(e)(5), in order to serve a “municipality, city, or town” the

plaintiff must serve “the chairman of the board of commissioners, president of the



                                          3
council of trustees, mayor or city manager of the city or to an agent authorized by

appointment to receive service of process.” An entry of default by a district court

clerk pursuant to Federal Rule of Civil Procedure 55(b)(1), may be set aside for

“good cause.” See Fed. R. Civ. P. 55(c). Also, if service is not made “within 120

days after the filing of the complaint, the court . . . shall dismiss the action without

prejudice.” Fed. R. Civ. P. 4(m).

      With respect to appellees Spradlin and Hatcher, as the court properly found,

appellant did not substantially comply with the requirements of Rule 4(e)(2).

Therefore, the court correctly concluded that it did not have personal jurisdiction

over them. The proper party to appellant’s claim was the City of Hogansville.

Appellant neither complied strictly or substantially with the rule regarding service

on a local government. See Fed. R. Civ. P. 4(j)(2); O.C.G.A. § 9-11-4(e)(5).

Therefore, the court correctly found that it did not have personal jurisdiction over

the Hogansville Police Department or the City of Hogansville. Because the court

did not have personal jurisdiction over any of the appellees, the appellees satisfied

the “good cause” requirement of Fed. R. Civ .P. 55(c) and the court did not abuse

its discretion in setting aside the entry of default. Because appellant failed to

effectuate service “within 120 days after the filing of [his] complaint,” the court

did not err in dismissing it. See Fed. R. Civ. P. 4(m).

      AFFIRMED.

                                            4